Citation Nr: 1046100	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1965 to December 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2007 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran requested a 
Travel Board hearing; in July 2009 he withdrew such request.  In 
July 2010, the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).     


FINDING OF FACT

The evidence reasonably establishes that the Veteran's tinnitus 
has the same etiology in service as his service-connected hearing 
loss. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA 
applies to the instant claim.  However, inasmuch as the benefit 
sought is being granted, there is no reason to belabor the impact 
of the VCAA on this matter; any notice defect or duty to assist 
omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was motor vehicle operator.

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to tinnitus.

On May 2007 VA examination, the Veteran reported tinnitus 
described as a constant, mild, high pitched ringing, with unknown 
date of onset.  He reported that he worked as a truck driver in 
the Marines from 1965-1968 and that he was a truck mechanic in 
Vietnam, working near an airfield with exposure to jet aircraft 
noise.  He reported post-service occupational noise exposure 
working around aircraft (for 10 years) with hearing protection.   

In an October 2007 Addendum to the May 2007 VA examination 
report, the audiologist noted that while tinnitus is commonly 
associated with noise-induced hearing loss, it may also be 
secondary to problems not associated with the ear (such as 
caffeine, nicotine, alcohol, stress, fatigue, and prescription 
and non-prescription medications).  He also noted that there were 
no official military notes in the claims file that would indicate 
complaints, treatment, or diagnosis of tinnitus while the Veteran 
was on active duty.  He opined that based on the Veteran's 
statement (that the onset of tinnitus was unknown) and review of 
the claims file, "I cannot relate the current tinnitus to 
military noise exposure without resorting to mere speculation."

A February 2008 letter from R.C.L., M.A. notes that on 
audiological evaluation the Veteran reported that he had 
experienced constant tinnitus since his discharge from the Marine 
Corps, in 1968.  He related that during his active service he was 
exposed to noise from gunfire, explosions, and jet aircraft.  
Audiologist R.C.L. noted that the Veteran had a severe noise-
induced high frequency hearing loss and that such is a well known 
cause of tinnitus.  He opined that since the Veteran had tinnitus 
since his noise exposure on active duty "it is my opinion that, 
likely as not, [the Veteran's] tinnitus is due to his in-service 
duties and exposure to gunfire and jet aircraft."  
   
A January 2009 VA outpatient treatment record notes that the 
Veteran complained of tinnitus.

In a November 2010 response to the Board's VHA opinion request, 
J.K.B.., M.D. (an otolaryngologist) noted that the correlation 
between hearing loss and tinnitus is well-established and that 
the October 2007 addendum to May 2007 VA examination noted this 
fact.  He opined that "since the records established that the 
Veteran was awarded service connection for bilateral hearing loss 
and since tinnitus is associated with hearing loss ipso facto 
this veteran's tinnitus would be service connected."  He noted 
disagreement with the October 2007 VA opinion, pointing to 
internal contradiction, and that his expertise and experience 
supported the commonly held opinion that tinnitus is related to 
hearing loss.  He noted agreement with the February 2008 private 
opinion.   
 
The Veteran alleges he has tinnitus as a result of his exposure 
to noise trauma during service.  As tinnitus is a disability 
capable of lay observation (the diagnosis is essentially 
established on the basis of subjective complaints), and there is 
no reason to question the Veteran's credibility, it is reasonably 
shown that he has tinnitus.  By virtue of his duties (as a motor 
vehicle operator) in service he was likely exposed to some noise 
trauma therein.  

There is medical evidence that supports the Veteran's claim and 
evidence against his claim.  Of the above noted opinions that 
address the matter of a nexus between the Veteran's tinnitus and 
his service, the Board finds most probative the opinion of the 
November 2010 VHA consulting expert.  That is so because the 
provider is an otolaryngologist with specific expertise in the 
matter of etiology of a disability such as tinnitus; he expressed 
familiarity with the factual evidence of record; and explained 
the rationale for the opinion offered (pointing to inconsistency 
in the opinion to the contrary).  The opinion supports the 
Veteran's claim, and the Board finds it persuasive.

In summary, it is not in dispute that the Veteran has tinnitus or 
that there is a medically recognized correlation between hearing 
loss and tinnitus.  The Veteran's hearing loss is service 
connected.  As the VHA expert noted, it is inconsistent to find 
that the hearing loss and tinnitus share a common etiology, and 
to then find that the hearing loss is service-connected and 
tinnitus is not.  Accordingly, the Board finds that the Veteran's 
tinnitus is reasonably shown to be related to the same 
etiological factors in service as the service-connected hearing 
loss and that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


